             Case 4:19-mj-70677-MAG Document 66 Filed 12/12/19 Page 1 of 2



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for the Accused
     DONALD KOLLMAR
7
                                 UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   NOTICE OF CORRECTED OPPOSITION
13                                    BRIEF
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 4:19-mj-70677-MAG Document 66 Filed 12/12/19 Page 2 of 2



1           Donald Kollmar, by and through his counsel, respectfully files the Corrected Brief in
2
     Opposition Certification of Extradition, attached hereto. The attached brief corrects several
3
     typographical errors.
4
                                                  Respectfully submitted,
5

6    DATED: December 12, 2019                     COLEMAN & BALOGH LLP

7                                                        /s/ E A Balogh
                                                  ETHAN A. BALOGH
8
                                                  235 Montgomery Street, Suite 1070
9                                                 San Francisco, CA 94104

10                                                Attorneys for Arrestee
                                                  DONALD KOLLMAR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
